NOTE : This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit



                                     2007-1154
                            (Opposition No. 92/045,643)



                 INTERNATIONAL FLORA TECHNOLOGIES, LTD.,

                                                    Appellant,

                                         v.


                    DESERT WHALE JOJOBA COMPANY, INC.,

                                                    Appellee.




      Geoffrey S. Kercsmar, The Kercsmar Law Firm, P.C., of Scottsdale, Arizona,
argued for appellant. On the brief was Douglas W. Gilmore, Noblitt & Gilmore, LLC, of
Scottsdale, Arizona.

       Dale F. Regelman, Chandler & Udall, LLP, of Tucson, Arizona, for the appellee.
With him on the brief was Quan L. Nguyen.

Appealed from:     United States Patent and Trademark Office
                   Trademark Trial & Appeal Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2007-1154
                            (Opposition No. 92/045,643)


                 INTERNATIONAL FLORA TECHNOLOGIES, LTD.,

                                                     Appellant,

                                         v.

                     DESERT WHALE JOJOBA COMPANY, INC.,

                                                     Appellee.




                                 Judgment
ON APPEAL from the       UNITED STATES PATENT AND TRADEMARK OFFICE,
                         TRADEMARK TRIAL AND APPEAL BOARD

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, Circuit Judge, CLEVENGER, Senior Circuit Judge, DYK, Circuit
Judge).



                         AFFIRMED. See Fed. Cir. R. 36.



                                       ENTERED BY ORDER OF THE COURT


DATED: September 10, 2007             /s/ Jan Horbaly
                                      Jan Horbaly, Clerk